Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Metastat, Inc. (a development stage company) Houston, Texas We have audited the accompanying balance sheets of Metastat, Inc. (a development stage company) (the “Company”) as of December 31, 2011 and 2010, and the related statements of expenses, changes in stockholders’ equity, and cash flows for the years then ended and the period from July 22, 2009 (inception) through December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an auditof its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Metastat, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010 and the period from July 22, 2009 (inception) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Metastat, Inc. will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered losses from operations and negative cash flows which raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas March 19, 2012 -1- METASTAT INC. (A Development Stage Company) Balance Sheet December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expense - Receivable from employee - Total Current Assets PROPERTY AND EQUIPMENT (net of accumulated depreciation of $875 and $219, respectively) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable & accrued liabilties $ $ TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock - - 50,000,000 shares authorized; none shares issued and outstanding respectively Common Stock, $0.00001 par value; 100,000,000 shares authorized; 7,611,931 and 6,412,714 shares issued and outstanding ,respectively 76 64 Paid-in-capital Accumulated deficit as a development stage company ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these audited financial statements. -2- METASTAT INC. (A Development Stage Company) Statement of Expenses Year ended December 31, 2011 Year ended December 31, 2010 Period from Inception (July 22, 2009) to December 31, 2011 OPERATING EXPENSES General & administrative $ $ $ Research & development Depreciation Warrant expense - Stock-based compensation - TotalOperating Expenses NET LOSS $ ) $ ) $ ) Basic & Diluted Net Loss Per Share $ ) $ ) Weighted shares outstanding The accompanying notes are an integral part of these audited financial statements. -3- METASTAT INC. (A Development Stage Company) Statement of Stockholders' Equity From inception July 22, 2009 through December 31, 2011 Common Stock Paid-in Accumulated Total Shares Amount Capital Deficet Equity Balance at inception July 22, 2009 - $
